Citation Nr: 1222183	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-30 662	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected anxiety disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his August 2008 Substantive Appeal (VA Form 9) the Veteran requested a hearing before the Board.  However, the Veteran withdrew that request in March 2011.  Accordingly, the request for a hearing has been withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The evidence of record indicates that the Veteran's anxiety disorder has been productive of occupational and social impairment with speech difficulty, irritability and memory problems; there has been no indication of illogical, obscure or irrelevant speech, near-continuous panic or depression, spatial disorientation, or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the Veteran's service-connected anxiety disorder have not been met for any time during the period currently on appeal.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran was first granted entitlement to service connection for an anxiety disorder in a March 1989 rating decision, at which time a 10 percent rating was assigned effective from December 23, 1985.  Since then, the Veteran's rating has been both decreased and increased in several subsequent rating decisions.  In a June 2001 rating decision the RO increased the rating for the Veteran's service-connected anxiety disorder to 50 percent, effective from April 6, 2001.  In August 2005 the Veteran filed a claim asserting entitlement to a rating in excess of 50 percent.  In a January 2006 rating decision the RO denied entitlement to an increased rating.  The Veteran submitted a Notice of Disagreement (NOD) in February 2006.  The RO issued a Statement of the Case (SOC) in August 2008 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Accordingly, the Veteran's claim is currently before the Board.  

Acquired psychiatric disorders, including anxiety disorders, are rated under Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record in this case consists of VA treatment records, VA examination reports and written statements from the Veteran.  

In his August 2005 claim the Veteran stated that stress from his anxiety disorder had resulted in chest pains and an emergency room visit.  VA treatment records from that time indicate that the Veteran was seen for a panic attack for which he went to the emergency room.  

The Veteran was afforded a VA examination in support of his claim in November 2005.  During that examination the Veteran reported that he had positive and supportive relationships with all of his family members.  He stated that he is uncomfortable with new social situations in part due in part to his speech difficulties.  He also reported that he has difficulty functioning at work due to an impaired ability to cope with stress.  He stated that he is easily frustrated and lacks confidence in his abilities.  The examiner noted that there did not appear to be any significant changes in the Veteran's level of social functioning and that any impairment thereto was moderate.  The examiner also noted that there did not appear to be any significant changes in the Veteran's ability to work.  Significant impairment in the Veteran's overall occupational/industrial functioning was noted, but the examiner stated that the Veteran was able to maintain gainful employment.  On evaluation the examiner noted that the Veteran was neatly dressed and adequately groomed.  Eye contact was fair and the Veteran was oriented in all spheres.  Attention and concentration appeared adequate.  Serial sevens were slow but accurate.  Memory and intellectual abilities were within the average range.  Speech was rapid with occasional episodes of stuttering.  The Veteran's mood was predominantly anxious, which appeared to aggravate his speech production difficulties.  Self-esteem was poor and sleep was variable.  There was no history of anger control problems and insight, judgment and impulse control were all adequate.  The examiner noted that the Veteran's mental status did appear to have declined slightly, but that the Veteran was still capable of maintaining gainful employment.  A GAF score of 60 was assigned.  

In his February 2005 Notice of Disagreement (NOD) the Veteran stated that he had increased deficiencies at work and had been discharged from his job because he was unable to understand what was expected of him and could not meet the minimum performance requirements.  He stated that with his intense anxiety attacks he felt he would be unable to obtain or maintain any meaningful job.  

The Veteran was afforded an additional VA examination in May 2008.  During that examination the Veteran reported continued good relationships with his family, but stated that he had been fired from his job in February 2006 because he was making too many mistakes and had problems focusing.  He reported that he subsequently had several periods of temporary employment and was currently employed.  He stated that he enjoys fishing and watching sporting events, that he has a few friends and that he attends church with some regularity.  He was able to perform all activities of daily living independently.  The examiner noted that the Veteran was prompt for his examination and was casually dressed and well-groomed.  He made regular eye contact and cooperated thoroughly with the exam.  He was well-oriented with no gross cognitive impairment noted.  The Veteran's affect was generally broad and his mood appeared anxious.  His speech was of normal rate, rhythm and volume.  The Veteran stated that he stutters when he becomes stressed, but the examiner noted that no stuttering was present during the interview.  Verbalizations were coherent, relevant and goal-directed.  Thought processes were logical and sequential.  The Veteran did not report and episodes of panic and no obsessive, ritualistic or inappropriate behavior was noted.  No delusions beliefs were elicited and the Veteran denied experiencing any hallucinations.  Impulse control appeared adequate and the Veteran denied homicidal or suicidal ideation.  The examiner stated that the Veteran's anxiety symptoms were of moderate severity and have interfered with his occupational and social functioning to a significant degree.  A GAF score of 55 was assigned.  

In his August 2008 Substantive Appeal (VA Form 9) the Veteran reported that he is barely able to work and that he has lost several jobs because his memory is poor.  

In February 2009 the Veteran was afforded a VA examination in connection with his request for an increased evaluation for residuals of an in-service traumatic brain injury.  During that examination the Veteran reported experiencing increased frustration and anxiety.  He stated that he is sometimes forgetful and unable to focus.  The Veteran reported that he had been working temporary jobs, but had not worked for the past month.  On evaluation the Veteran was adequately groomed.  His speech was halting and stuttering at times.  He was alert and oriented in all spheres.  His affect was broad and reported that his mood was anxious.  He denied any suicidal or homicidal intent and there was no evidence of psychotic processes.  Insight and judgment appeared good.  After a thorough evaluation the examiner stated that the Veteran's test results suggested a decline in executive functioning affecting novel problem solving, impulsivity and slow processing of information.  A GAF score of 55 was assigned.  

After a thorough review of the entirety of the evidence of record, the Board concludes that an evaluation in excess of 50 percent for the Veteran's service-connected anxiety disorder is not warranted.  

In so finding, the Board notes that the Veteran has been assigned a 70 percent rating for his service-connected residuals of traumatic brain injury.  The assignment of that rating was based primarily on problems with memory, attention, concentration and executive functions.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  

The Board acknowledges that the Veteran's anxiety disorder symptoms have resulted in reduced reliability and productivity.  However, the record reflects that the Veteran's primary problems are those related to memory, attention, concentration and executive functions.  Those manifestations were the basis of the 70 percent rating assigned for the Veteran's residuals of traumatic brain injury.  They cannot be used as the basis to grant an increase in the case before the Board.  

Furthermore, the Board notes that the Veteran has not demonstrated symptomatology sufficient to warrant a higher rating.  The assignment of GAF scores between 55 and 60 corresponds to moderate symptomatology.  In any event, GAF scores, like an examiner's assessment of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.   

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for an anxiety disorder at any time during the appeal period.  There is no evidence of (for example only) obsessional rituals, inability to function, impaired impulse control, disorientation, or neglect of personal hygiene and appearance; the Veteran generally has adequate judgment, and although he reports having episodes of irritability, he is able to control that irritability without episodes of violence.  Although the Veteran has reported a history of anxiety, the evidence does not suggest frequent panic attacks.  The Veteran has denied suicidal or homicidal ideation.  Moreover, the Veteran is able to maintain relationships with his family and some friends and to do some activities outside the house, including frequenting church and fishing.  The Veteran has consistently found to be able to control his behavior and to maintain contact with reality, and after review of the evidence and consideration of all of the Veteran's symptoms, the Board finds the evidence most nearly approximates the disability picture contemplated by a 50 percent schedular rating.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's anxiety disorder is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has already been granted entitlement to a TDIU.  Therefore, further consideration of a TDIU is not warranted.   

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for any time during the appeal period.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in October 2005, April 2008 and December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 

ORDER

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected anxiety disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


